DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
Response to Arguments
Applicant's arguments filed 7/20/21have been fully considered but they are not persuasive. In response to applicant’s argument that the recited transfer function is not a design choice, the transfer function of a filter is just a mathematical equation that models the voltage amplitude at the output of the filter as a function of the frequency of the input signal. The parameters or variables used in the mathematical equation (transfer function) would depend on the selected type of filter. The structural elements (and their desired values) of an electrical system are always carefully selected after a long period of experimentation. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
.  
 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/702613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in application 16/702604 only recite a different configuration of the same components recited in application 16/702613, but the claims include the exact same components and the function of the filter is also the same in both application. Both sets of claims are directed to an output/input filter for a power train (that has one or more lines) connected to a high .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent 4992920) and Baudesson et al (7738268).
Claim 1, Davis teaches a power train having a plurality of phase lines for a high impedance load comprising: An engine 16 providing energy to alternator 10 which outputs an AC signal; a rectifier 26 for converting the AC signal into a DC signal; an inverter 60 for converting the DC signal into an output AC signal; and an output filter 71 for smoothing the outputted AC signal. Although, the type of output filter is considered a design choice that depends on the intended use of the system, a secondary reference will be used to show that filters including inductors and resistors are taught in the prior art. Additionally, the specific transfer function equation for the selected type of filter is considered a design choice and is not given any patentable weight. A transfer function of a filter is a mathematical model of said filter that depends of the components of the selected filter. 
Baudesson et al teaches a filtering device used in a motor drive comprising: an inductor for each line of a three-line system; and an auxiliary inductor connected in 
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a filter having a inductors/resistor combination in parallel to an inductor such as the one taught by Baudesson et al, since the R2L filters would eliminate the effects of voltage spikes in the output voltage.
Claim 2, Baudesson et al teaches a three-phase system comprising one inductor in each line connected in parallel to an inductor/resistor combination.
Claims 3-4, Davis describes his system being used with any inductive load.
Claim 5, Baudesson et al/Davis teach a system having an input filter (EMC filter 30) and an output filter (Davis, element 71), as described above in the rejection of claim 1, the type of filter would depend on the intended use of the electrical system.
Claim 6, Davis shows alternator 10 as part of the electrical system, wherein the alternator provides the system with an AC input signal.
Claims 7-8, both Davis and Baudesson et al teach their system being connected to high impedance loads (motors). See for example fig. 1 in Baudesson et al and col. 7 line 26 in Davis.
Claims 9-10, Davis describes the output filter 71 connected to a motor.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846